 



EXHIBIT 10.2

KOMAG, INCORPORATED

2005 TARGET INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
SECTION 1
  BACKGROUND, PURPOSE AND DURATION     1  
 
           
1.1
  Effective Date     1  
1.2
  Purpose of the Plan     1  
 
           
SECTION 2
  DEFINITIONS     1  
 
           
2.1
  Affiliate     1  
2.2
  Award     1  
2.3
  Base Pay     1  
2.4
  Board     1  
2.5
  Committee     1  
2.6
  Company     1  
2.7
  Corporate Operating Income     1  
2.8
  Disability     2  
2.9
  Individual Modifier     2  
2.10
  Manager     2  
2.11
  Participant     2  
2.12
  Payout Percentage     2  
2.13
  Performance Period     2  
2.14
  Plan     2  
2.15
  Target Percentage     2  
2.16
  Termination of Service     2  
 
           
SECTION 3
  DETERMINATION OF AWARDS     3  
 
           
3.1
  Determination of Target Awards     3  
3.2
  Employment Status Affect on Award     4  
 
           
SECTION 4
  PAYMENT OF AWARDS     4  
 
           
4.1
  Funding of Plan     4  
4.2
  Timing of Payment     4  
4.3
  Form of Payment     4  
 
           
SECTION 5
  ADMINISTRATION     4  
 
           
5.1
  Committee     4  
5.2
  Committee Authority     5  
5.3
  Decisions Binding     5  
5.4
  Delegation by the Committee     5  
 
           
SECTION 6
  GENERAL PROVISIONS     5  
 
           
6.1
  Tax Withholding     5  
6.2
  No Effect on Employment or Service     5  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page  
6.3
  Successors     6  
6.4
  Nontransferability of Awards     6  
 
           
SECTION 7
  AMENDMENT, TERMINATION AND DURATION     6  
 
           
7.1
  Amendment, Suspension or Termination     6  
7.2
  Duration of the Plan     6  
 
           
SECTION 8
  LEGAL CONSTRUCTION     6  
 
           
8.1
  Gender and Number     6  
8.2
  Severability     7  
8.3
  Requirements of Law     7  
8.4
  Governing Law     7  
8.5
  Captions     7  

-ii-



--------------------------------------------------------------------------------



 



KOMAG, INCORPORATED
2005 TARGET INCENTIVE PLAN

SECTION 1
BACKGROUND, PURPOSE AND DURATION

1.1 Effective Date

     The Compensation Committee of the Board adopted the Plan effective as of
January 31, 2005.

1.2 Purpose of the Plan

     The Plan is intended to align each management employee of the Company
towards a single financial target which will result in a competitive cash bonus
payment for each such employee as a reward for each employee’s personal
contributions to the Company’s consolidated financial performance.

SECTION 2
DEFINITIONS

     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

2.2 “Award” means the actual award (if any) payable to a Participant as
determined pursuant to Section 3.

2.3 “Base Pay” means base straight time gross earnings earned by the Participant
for the Performance Period but exclusive of overtime, premium pay, stock
compensation, relocation payments, or any other bonus or incentive awards or
payments.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Committee” means the committee appointed by the Board to administer the
Plan. Until otherwise determined by the Board, the Compensation Committee of the
Board shall constitute the Committee.

2.6 “Company” means Komag Incorporated, a Delaware corporation, or any successor
thereto.

2.7 “Corporate Operating Income” means the annual net sales of the Company
during the Performance Period, less (A)(i) the cost of goods sold, (ii) research
and development expenses, (iii) selling, general and administrative expenses.
The Committee will determine annually any adjustments, plus (or minus), to
Corporate Operating Income including, but not limited to, any gains

 



--------------------------------------------------------------------------------



 



(or losses) with respect to the disposal of assets, non-cash employee stock
compensation expense, restructuring, impairment, and foreign currency
adjustments.

2.8 “Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.

2.9 “Individual Modifier” means the Participant’s actual individual performance
as measured against certain objectives, as established for a Participant by his
or her Manager, as well as the demonstration of key job attributes and
competencies in achieving those objectives. Eighty percent (80%) of the
Individual Modifier will be based on the achievement of a Participant’s
performance objectives for a Performance Period and twenty percent (20%) of the
Individual Modifier will be based on the demonstration of key attributes and
competencies in achieving those objectives as determined by a Participant’s
Manager. The Individual Modifier may range between 0% and 150%.

2.10 “Manager” means a Participant’s manager or the person whom the Participant
reports for the Performance Period. For these purposes, the Company’s Chief
Executive Officer (“CEO”) reports to the Committee.

2.11 “Participant” means as to any Performance Period, all exempt employees in
grade E06 and above who are employed by the Company on the date Awards are paid
and are in good standing with the Company (i.e., not on a performance management
plan).

2.12 “Payout Percentage” means the percentage of actual Corporate Operating
Income versus the target Corporate Operating Income for Performance Period as
determined by the Committee. In no event may the Payout Percentage exceed 149%.
The target Corporate Operating Income for the Performance Period will be
approved annually by the Company’s Board of Directors.

2.13 “Performance Period” means the Company’s annual fiscal periods commencing
after December 31, 2004 during which the measurement of the Corporate Operating
Income targets and Individual Modifiers must be met as set forth herein to
receive an Award.

2.14 “Plan” means the Komag, Incorporated 2005 Target Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.

2.15 “Target Percentage” means a Participant’s incentive target as a percentage
of Base Pay as follows: CEO (80%), officers (40% — 50%, as determined by the
Committee), other Participants (15% - 25%, as determined by the Committee).

2.16 “Termination of Service” means a cessation of the employee-employer
relationship between a Participant and the Company or an Affiliate for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

-2-



--------------------------------------------------------------------------------



 



SECTION 3
DETERMINATION OF AWARDS

3.1 Determination of Target Awards

     At the end of the Performance Period, the Corporate Operating Income will
be reviewed and used to determine the aggregate bonus pool from which Awards
will be made as set forth in Section 4.1. The total amount of all Awards may not
exceed the total bonus pool.

     Subject to the provisions of Section 3, Participants are eligible to
receive an Award for the Performance Period equal to such Participant’s Base Pay
for the Performance Period multiplied by the Payout Percentage multiplied by the
Participant’s Individual Modifier multiplied by the Participant’s Target
Percentage (the “Annual Award”). The Annual Award for a Participant who receives
a Mid-Year Award (discussed below) will be reduced by the amount of such
Mid-Year Award.

     In the event the Payout Percentage is less than 60%, no Annual Award shall
be paid to any Participants under this Plan. If the Payout Percentage for the
Performance Period is equal to or greater than 60% but less than 80%, then
Annual Awards will not be provided pursuant to the formula in the preceding
paragraph, but will instead be allocated on a discretionary basis to certain top
performers of the Company as determined by the Committee.

     During the Performance Period, the Committee will determine whether to pay
a portion of the Annual Award (the “Mid-Year Award”). The Committee will
determine the financial target necessary to receive the Mid-Year Award, the
Participants eligible to receive a Mid-Year Award, and the level of the Mid-Year
Award compared to the Annual Award.

     Final Annual Award recommendations may be modified by a Participant’s
Manager to reflect the bonus pool allocated to such Participant’s department
within the Company. A Manager must submit a final Award recommendation for each
Participant under such Manager’s supervision based on his or her Individual
Modifier within the limit of the total bonus pool. A Manager may petition the
CEO, or, if applicable, the Committee, for extra funds in the event the bonus
pool allocated to such Manager’s department is insufficient to reward the
extraordinary performance of a Participant.

     If a Participant transfers or is assigned to a different position during
the Performance Period, which would result in the application of a different
Target Percentage, the Participant’s Target Percentage will be pro-rated based
on the number of full months a particular Target Percentage applied to such
Participant. If a Target Percentage applies to a Participant for a partial
month, the higher Target Percentage will apply for the entire month.

     If a Participant enters the Plan from the Company’s 2005 Bonus Plan or
enters this Plan as a new hire after the beginning of the Performance Period,
his or her Award will be pro-rated based on the number of full months such
Participant became eligible to receive an Award under the Plan. If a Participant
becomes eligible to receive an Award under this Plan for a partial month, he or
she will be credited for the entire month.

-3-



--------------------------------------------------------------------------------



 



3.2 Employment Status Affect on Award

     Except as provided below, if a Participant’s Termination of Service occurs
prior to the payment of an Award, no Award shall be made to such Participant. In
the event of a Participant’s leave of absence from the Company during the
Performance Period, or upon an involuntary termination of the Participant due to
death, Disability or the elimination of the Participant’s position, the
Participant shall receive a prorated Award for the period of employment during
the Performance Period.

     If following a Participant’s Termination of Service for any reason it is
determined by the Company that the Participant acted in a manner which is or was
detrimental to the business of the Company within the six-months period
following the Participant’s termination date, the Participant may be required to
refund any Awards paid to such Participant during the six-month period prior to
such termination.

SECTION 4
PAYMENT OF AWARDS

4.1 Funding of Plan

     At the beginning of the Performance Period, the CEO will recommend to the
Committee the measures and goals to be used in determining the amount of money
to be reserved for the payment of Awards under the Plan.

     Each Award shall be paid solely from the general assets of the Company.
Nothing in this Plan shall be construed to create a trust or to establish or
evidence any Participant’s claim of any right other than as an unsecured general
creditor with respect to any payment to which he or she may be entitled.

4.2 Timing of Payment

     Payment of each Mid-Year Award or Annual Award, as applicable, shall be
made as soon as practicable as determined by the Committee after the end of the
period during which the Award was earned. Unless otherwise determined by the
Committee, a Participant must be employed by the Company or any Affiliate on the
date an Award is actually paid to receive such Award.

4.3 Form of Payment

     Each Award shall be paid in cash (or its equivalent) in a single lump sum.

-4-



--------------------------------------------------------------------------------



 



SECTION 5
ADMINISTRATION

5.1 Committee

     The Plan shall be administered under the authority and subject to the
approval of the Committee. The Committee shall approve the total of all Awards
made under the Plan. The Vice President of Human Resources of the Company (or
such other person as designated by the Committee) shall be responsible for the
preparation and coordination of all pertinent Performance Period and Award
information.

5.2 Committee Authority

     It shall be the duty of the Committee to administer the Plan in accordance
with the Plan’s provisions. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (a) prescribe the terms and
conditions of awards, (b) interpret the Plan and the Awards, (c) adopt rules for
the administration, interpretation and application of the Plan as are consistent
therewith, and (d) interpret, amend or revoke any such rules.

5.3 Decisions Binding

     All determinations and decisions made by the Committee and any delegate of
the Committee pursuant to the provisions of the Plan shall be final, conclusive,
and binding on all persons, and shall be given the maximum deference permitted
by law.

5.4 Delegation by the Committee

     The Committee, in its sole discretion and on such terms and conditions as
it may provide, may delegate all or part of its authority and powers under the
Plan to one or more directors and/or officers of the Company.

SECTION 6
GENERAL PROVISIONS

6.1 Tax Withholding

     The Company shall withhold all applicable taxes from any Award, including
any federal, state and local taxes (including, but not limited to, the
Participant’s FICA and SDI obligations).

6.2 No Effect on Employment or Service

     Nothing in the Plan shall interfere with or limit in any way the right of
the Company to terminate any Participant’s employment or service at any time,
with or without cause. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Affiliates (or between
Affiliates) shall not be deemed a Termination of Service. Employment with

-5-



--------------------------------------------------------------------------------



 



the Company and its Affiliates is on an at-will basis only. The Company
expressly reserves the right, which may be exercised at any time and without
regard to when during a Performance Period such exercise occurs, to terminate
any individual’s employment with or without cause, and to treat him or her
without regard to the effect that such treatment might have upon him or her as a
Participant.

6.3 Successors

     All obligations of the Company under the Plan, with respect to awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
or assets of the Company.

6.4 Nontransferability of Awards

     No Award granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will, by the
laws of descent and distribution, or to the limited extent provided in
Section 4.4. All rights with respect to an Award granted to a Participant shall
be available during his or her lifetime only to the Participant.

SECTION 7
AMENDMENT, TERMINATION AND DURATION

7.1 Amendment, Suspension or Termination

     The Company may amend or terminate the Plan, or any part thereof, at any
time and for any reason.

7.2 Duration of the Plan

     The Plan shall commence on the date herein, and subject to Section 7.1
(regarding the Company’s right to amend or terminate the Plan), shall remain in
effect thereafter.

SECTION 8
LEGAL CONSTRUCTION

8.1 Gender and Number

     Except where otherwise indicated by the context, any masculine term used
herein also shall include the feminine; the plural shall include the singular
and the singular shall include the plural.

-6-



--------------------------------------------------------------------------------



 



8.2 Severability

     In the event any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

8.3 Requirements of Law

     The granting of awards under the Plan shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

8.4 Governing Law

     The Plan and all awards shall be construed in accordance with and governed
by the laws of the State of California, but without regard to its conflict of
law provisions.

8.5 Captions

     Captions are provided herein for convenience only, and shall not serve as a
basis for interpretation or construction of the Plan.

-7-